UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1267


ALEXANDER   DEVELOPMENT      CORPORATION;     MCSHEA    MANAGEMENT
INCORPORATED,

                  Plaintiffs – Appellees,

             v.

RAHEEM MUHAMMAD,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:09-cv-00132-DKC)


Submitted:    November 5, 2009              Decided:   December 17, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raheem Muhammad, Appellant Pro Se.   Kevin Bernard McParland,
BREGMAN BERBERT SCHWARTZ AND GILDAY, LLC, Bethesda, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raheem Muhammad seeks to appeal the district court’s

order remanding this case back to state court.                              Because the

remand order was based on a lack of subject-matter jurisdiction,

we     conclude    we    lack    jurisdiction        over     this    appeal.        See

28 U.S.C. § 1447(d) (2006); Things Remembered, Inc. v. Petrarca,

516     U.S.    124,    127-28       (1995);      Ellenburg    v.    Spartan     Motors

Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008); Borneman v.

United States, 213 F.3d 819, 824-25 (4th Cir. 2000).

               Accordingly, we dismiss the appeal.                  We dispense with

oral    argument       because       the    facts   and   legal      contentions     are

adequately      presented       in    the    materials    before      the    court   and

argument would not aid the decisional process.

                                                                              DISMISSED




                                              2